Citation Nr: 0733753	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-20 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
seizure disorder.

2.  Entitlement to service connection for a seizure disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from June 1961 to May 1962. 

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of November 2004 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
New Orleans, Louisiana, which determined that new and 
material evidence had not been submitted to reopen the 
previously denied claim for service connection for a seizure 
disorder.

The reopened claim is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  A December 1990 Board decision denied reopening the 
veteran's claim for service connection for a seizure 
disorder.

2.  New evidence received since the December 1990 Board 
decision does relate to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.  The December 1990 Board decision is final. 38 U.S.C.A. § 
7104 (West 2002 
& Supp. 2006); 38 C.F.R. § 20.1104 (2006).

2.  New and material evidence has been received since the 
December 1990 decision, and the claim for service connection 
for a seizure disorder is reopened.  38 U.S.C.A. § 5108 (West 
2002 &. Supp. 2006); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim on appeal was 
received in February 2004.  A duty to assist letters 
addressing the new and material issue was issued in April 
2004, prior to the November 2004 rating decision that denied 
this issue.  Although no specific mention was made of a 
seizure disorder, this letter provided initial notice of the 
provisions of the duty to assist as pertaining to entitlement 
to service connection for being hit in the head and the fall 
from the boom of the ship, which the seizure disorder was 
claimed as a residual.  This letter included notice of the 
requirements to prevail on these types of claims, of his and 
VA's respective duties, and he was asked to provide 
information in his possession relevant to the claim.  This 
letter also addressed the question of new and material 
evidence and addressed the full criteria.  The duty to assist 
letter specifically notified the veteran that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
The document also provided the veteran with the correct law 
addressing the issue of new and material evidence as well as 
explaining in detail what evidence the veteran must submit to 
reopen his claim.  In the more recent case of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the United States Court of 
Appeals for Veterans Claims (Court) further held "VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim." Kent at 9 (emphasis added).  
VA must, in the context of a claim to reopen, look at the 
bases for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  In this case, the veteran is not prejudiced 
by the RO's failure to fully address the basis for the prior 
final denials, as the Board is reopening this claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  All 
available service medical records were previously obtained 
and associated with the claims folder.  Furthermore, VA and 
private medical records were obtained and associated with the 
claims folder.  Although there is evidence that the veteran 
is in receipt of Social Security benefits, such records are 
not necessary in order to reopen this claim, as there is 
sufficient evidence to do so, and these records will be 
obtained on remand.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
is sufficient to reopen this claim and an examination will be 
scheduled on remand.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, there is no 
prejudice to the veteran as this claim is being reopened, and 
this matter will be addressed on remand.  

II.  New and Material Evidence

The veteran's claim for a seizure condition was initially 
denied in an October 1962 rating decision.  The decision was 
based on the evidence in the service medical records and VA 
examination opinion of October 1962 showing that this 
condition existed prior to service and was not aggravated by 
service.  Notice of this decision was sent in November 1962.  
The veteran did not appeal this decision and it became final.  
Subsequent attempts to reopen this claim were denied by 
multiple rating actions, including actions that were 
repeatedly upheld by the Board in May 1966, June 1970, May 
1984 and most recently in December 1990.  

Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A. §§ 7104, 7105(c); 38 C.F.R. §§ 3.160(d), 
20.302(a), 20.1104.  If, however, new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, VA shall reopen the claim and review the 
former disposition of the claim.  Manio v. Derwinski, 1 Vet. 
App 145 (1991).  When determining whether additional evidence 
is new and material, VA must determine whether such evidence 
has been presented under 38 C.F.R. § 3.156(a) in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.   

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

Among the evidence submitted prior to December 1990 were 
service medical records showing that in the veteran's 
enlistment examination and extended duty examination reports 
from June 1961, he had a normal neurological and 
psychological evaluation.  The accompanying reports of 
medical history revealed the veteran to deny epilepsy or 
fits, although he did indicate that his father had "fits" 
and asthma.  In January 1962 he was treated following an 
accident in which he was working on a boat boom and fell 30 
feet into the water.  He was stunned and unable to swim, but 
was rescued by a fellow sailor and transferred to the U.S.S. 
Saratoga.  On the transfer boat ride to the ship he had no 
complaints other than sleepiness.  He was oriented but could 
not recall events surrounding the accident.  There were no 
convulsions, incontinence or other seizure behavior.  When 
seen aboard the Saratoga, he was oriented to time and place 
but had amnesia for events preceding the fall.  He stated 
that he had about once every 6 months for the past 2 years, 
but could never remember them.  Only on one account did he 
have an aura, which was unrelated to fasting, eating or 
change of position.  His family history was said to be 
negative for seizures and in general his health was good.  He 
gave a history of being thrown from a horse and fracturing 
his neck a year ago.  Review of his systems were essentially 
negative except for some dyspnea at rest and exertion and the 
treating physician stated that there were no ill effects from 
the fall and no cause for the syncope could be determined.  
He was recommended to be seen by the neurology department at 
the Station Hospital in Naples for further evaluation.  An 
April 1962 medical record from the U.S.S. Yosemite noted the 
veteran to describe about 4 episodes of loss of consciousness 
all of which sounded like vasovalgo syncope and he was 
referred to the medical clinic and for possible neurological 
evaluation.  

In April 1962 he underwent an evaluation in which he gave a 
history of several episodes where he passed out for 
considerable periods of time.  This included a time about 2 
years earlier when he passed out with a cold drink after he 
had donated a pint of blood, and had been up all night.  He 
denied incontinence or convulsions.  The second time was 
around June 1961 before service when he woke up finding 
himself in a car and being told to take it easy.  On 
reconstruction of the episode he learned that he passed out 
for 15 minutes.  The episode involving his fall off the boat 
boom was noted to be documented in the records.  In addition 
to the frank episodes of loss of consciousness he reported 
other episodes of semi blackouts where he described altered 
sensations such as feeling things slipping away or objects 
slipping out of his hands with prolonged standing or position 
changes.  It appeared he had these episodes of 
unconsciousness both before and after receiving a fracture of 
his neck which was not accompanied by loss of consciousness 
or symptoms suggestive of concussion.  In checking his 
earlier Form 89 (Report of Medical History) it was noted that 
he said his father had "fits" but on questioning he said 
this was in error and that his father had breathing problems 
due to "cardiac asthma."  He did not recall any recent 
episodes of hyperventilation.  Although his picture was 
considered possibly consistent with vasovalgal syncope, 
further evaluation by neuropsychology was indicated.  

The veteran was referred to neuropsychiatry in April 1962 and 
again the history of the fall from the boat boom into the 
water was related.  He was noted to have had any evidence of 
convulsion, incontinence, tongue biting or aura when he lost 
consciousness.  His evaluation of early April resulted in an 
impression of typical vasovalgal syncope.  The physical 
examination was within normal limits on admission although 
shortly thereafter he developed tonsillitis and was 
transferred to the general hospital for treatment of this 
without complications.  He was transferred back to the 
neuropsychiatric hospital, and again no significant 
neurological findings were noted.  His history included a 
first episode of lost consciousness at age 13 where he went 
out in a "stiff jerk" but with no history of incontinence 
or tongue biting.  He always had poor memory for the brief 
interval prior to the loss of consciousness.  Over recent 
weeks he had noticed sudden brief episodes lasting only a few 
seconds where he was unable to hold onto things, with sudden 
onset of the loss of use of his arms.  His arm symptoms were 
described as having a Jacksonian like pattern of shakiness 
starting in the hands and resulting in uncontrollable motion 
of the entire arm with a tendency to go into extension and 
move away from him.  He was viewed as a hazard to his own 
safety and was transferred to another Naval hospital with a 
diagnosis of epilepsy, psychomotor.  

The late April 1962 Navy Board of Medical Survey noted the 
history of the veteran's admission in early April 1962 and 
transfer to a Navy hospital with a diagnosis of syncope 
because of a fall from a boat boom, then being treated for 
acute tonsillitis and transferred to another Navy hospital 
with a diagnosis of psychomotor epilepsy for further 
evaluation.  On admission the following history of present 
illness was reported, he enjoyed good general health.  
Beginning at age 14 he sustained the first of about 6-7 
episodes of unconsciousness which occurred without prior 
warning and resulted in total loss of consciousness for about 
15 to 30 minutes.  These were then followed by a brief period 
of confusion.  The first attack at 14 was described as a 
tonic jerking seizure and he was hospitalized a few hours at 
the time.  Subsequently he had 3 similar episodes prior to 
service and then came to the Navy's attention after he fell 
30 feet into the water from a ship's boom in January 1962.  
He had amnesia for events preceding the fall but no tonic-
clonic movements observed.  He reported about 1 year's 
duration for either single or multiple myoclonic jerking 
movements occurring mainly in the morning.  There was no 
history of headaches, visual, auditory, dysphagic, 
dysarthritic, sensory, motor or gait disturbance.  There was 
no family history of seizure disorder.  He denied a history 
of head injury, meningitis or encephalitis.  A review of 
systems showed good general health.  There was no serious 
illness.  On physical examination there were no remarkable 
findings including on neurological examination and skull X-
ray was normal.  Cerebrospinal fluid was also normal.  
However his electroencephalogram was also abnormal, non 
focal, paroxysmal.  He was started on Dilantin.  

The opinion of the examiner in this Navy Board of Medical 
Survey was that the veteran suffers from a convulsive 
disorder which rendered him unfit for further service.  This 
condition was considered an inherent preexisting defect and 
he now suffered from no disability which was the result of an 
incident in service or was aggravated thereby.  He had now 
received maximum benefit of hospitalization and further 
treatment was not indicated.  The diagnosis was epilepsy, 
grand mal, myoclonic.  The diagnosis was formally revised in 
May 1962 from psychomotor epilepsy to epilepsy, NEC, grand 
mal and myoclonic.  

Also before the Board in December 1990 were lay statements 
from September 1962 to October 1962 from individuals who said 
they witnessed the veteran having "spells" including when 
he was cleaning bricks at a school house.  His brother also 
stated that he was attending classes at the school when the 
veteran had a blackout spell.  There were no specific dates 
given of the spells.  

Also before the Board in December 1990 was a September 1962 
VA Social Data report prior to a neurological VA examination 
which included interviews with the veteran, his mother and 
family friend.  The veteran admitted a history of some type 
of blackout spells prior to service, but not resembling the 
convulsive type seizures he now has.  One of these happened 
when he was 16 years old and had given blood, hitchhiked in 
the hot sun and had a cold drink.  Another episode happened 
with an acute attack of appendicitis.  He then related the 
incident of falling off the boom in the service where he was 
stunned and was unable to swim.  The examiner noted nothing 
abnormal about the veteran's mannerisms on observation.  The 
veteran's mother stated that he had approximately 5 seizures 
since he left the service and the family friend observed 4 
seizures since service.  The majority of the seizures took 
place in the morning beginning with his upper extremities 
jerking, then it spreads to the lower extremities and body.  
No tongue chewing or incontinence was noted.  The veteran 
reported that he had been seen in September 1962 for a hand 
seizure the day before and was prescribed Dilantin and 
Phenobarbital.  The examiner commented that the veteran 
apparently had some type of neurological problem, although 
something did not ring true.  A period of observation and 
examination in a hospital was viewed as possibly necessary.  

The October 1962 VA examination which was reviewed by the 
Board in 1990 again related the history of the incident in 
service resulting in seizures.  The veteran related that 
while in the hospital during that time his nerves would jerk 
and jump and that his hands would jerk in front of him.  He 
indicated that he was prescribed Phenobarbital and Dilantin.  
He indicated he had 5 or 6 spells since service with the most 
recent one 2 weeks ago and another one 2 weeks prior to that.  
His past medical history was otherwise insignificant although 
he did give a history of neck fracture after falling off a 
horse, but denied any head injury and said his neck was 
better after he wore a brace for 2 weeks.  He denied any 
family history of blackout spells, but when confronted with 
the service medical records showing a history of his father 
having fits, he said that this was in error.  The service 
medical records were also noted to give a history of blackout 
spells prior to service.  He was noted to be diagnosed with 
epilepsy, grand mal and myoclonic in service and from this 
history it was definitely considered to preexist service.  
His electroencephalogram (EEG) was abnormal, nonfocal, but 
paroxysmal.  The veteran agreed to the accuracy of this.  The 
examiner remarked that there was no indication that the 
epilepsy was aggravated in service.  He apparently had a 
spell when he fell off the boom into the water but was 
recovered while still unconscious.  His neurological 
examination was essentially within normal limits although his 
deep tendon reflexes were hypoactive but equal bilaterally.  
The diagnosis of epilepsy, grand mal, idiopathic was made and 
the examiner was in full agreement with the Naval Medical 
Survey that the epilepsy preexisted service and was without 
some direct path of trauma.  There was no indication of any 
exacerbation or aggravation of this condition during his 10 
months service.  His history also strongly suggested that his 
father had epilepsy.  The diagnosis was epilepsy, grand mal 
idiopathic with 5 spells since May 1962, currently on 
Dilantin and Phenobarbital.  The EEG report of October 1962 
was abnormal and gave findings compatible with a convulsive 
disorder of idiopathic origin or a centrenchaphilic epilepsy.  

Also before the Board in December 1990 was the report of a 
September 1963 VA examination which included depositions of 
the veteran, his former schoolmates, family members and 
acquaintances as well as contacts with the veteran's former 
teacher and other family members.  All witnesses besides the 
veteran essentially confirmed that they had not known or 
witnessed the veteran to have seizures prior to service, but 
had observed his seizures after service.  The veteran 
indicated in his deposition that he blacked out in service 
giving blood but could not recall any other incidents before 
service.  He and the witnesses indicated that he played 
sports in school and was generally in good physical condition 
prior to service.  His acquaintances confirmed that his 
fainting spell witnessed at the schoolhouse took place in 
1962.

Also before the Board in December 1990 was a medical 
certificate in January 1964 saying the veteran has grand mal 
epilepsy and occasional seizures that first occurred in the 
service, as well as an August 1965 medical certificate 
likewise indicating that the veteran has grand mal seizures 
that first began in 1962 while aboard ship.  A November 1965 
letter from a private hospital says the veteran was seen for 
neck pain after falling from a horse, with no mention of 
seizures.  

Additional lay evidence previously reviewed by the Board 
include the September 1969 lay statement from a shipmate who 
did not recall the veteran having blackout spells prior to 
his accident in the service.  In addition, the veteran's 
October 1969 hearing testimony included testimony from the 
veteran, his friends and relatives who essentially all stated 
that the veteran did not have a seizure problem prior to 
service.  Also entered into the evidence at the time of this 
hearing were additional lay statements indicating the same 
thing, and an October 1969 doctor's letter noting that this 
doctor saw the veteran in September 1982 for epileptiform 
seizure and he had just been discharged from service.  At an 
April 1970 hearing, a representative from the veteran's 
Congressman's office argued on the veteran's behalf that the 
evidence from the previous hearing warranted a grant of 
service connection.  

Also before the Board in December 1990 was an August 1977 VA 
treatment record showing the veteran was hospitalized for an 
increased frequency of epileptic seizures.  

Additional lay statements from March 1983, May 1983 and June 
1983 submitted by friends of the veteran continued to note 
that they could not recall the veteran having seizures prior 
to service.

Medical evidence before the Board in December 1990 included a 
March 1983 statement from a doctor who treated the veteran 
for acute appendicitis in September 1959 and during this time 
the veteran had no seizures.  A May 1983 letter from another 
doctor noted that he treated the veteran since age 16 for 
various illnesses and that the first record of seizures was 
in September 1982 after he was discharged from the Navy for a 
seizure disorder.  

Also before the Board in December 1990 were private records 
from 1986 to 1989, which revealed the veteran to be 
hospitalized in May and June of 1986 with a diagnosis of 
intractable seizure activity.  In May 1986 he was admitted 
for a seizure along with a high fever and a history of 
falling off a ship's boom in 1965.  He was diagnosed with 
generalized seizure disorder.  A June 1986 hospital report of 
treatment for a rash noted a history of long term seizure 
activity after falling from a boom in 1965.  During this 
hospital stay he had 3 seizures in one day, injuring his toe.  
Again in November 1986, a letter described the veteran as 
having chronic recurrent intractable seizure activity 
described as severe.   

A May 1988 letter to the Social Security Administration from 
the veteran's doctor note that he had been following the 
veteran for a diagnosis of intractable seizure activity and 
brain damage secondary to a fall from a ship in service in 
1965.  The veteran was described as having intractable 
seizure activity.

A June 1989 record gave a history of the veteran having 
fallen from a boom in service, and indicated he received an 
injury to the occipital area that was sutured.  He was said 
to have returned to duty where he had decreased cerebral 
activity and onset of seizure activity.  There was a history 
noted of multiple hospitalizations for intractable seizures.  
The diagnosis was intractable seizure secondary to head 
trauma as well as mental retardation secondary to head 
trauma.  

Among the evidence submitted after December 1990 was a 
private medical record showing treatment from June 2003 to 
January 2004 including a June 2003 note showing treatment for 
a seizure disorder in addition to residuals of a 
cerebrovascular accident.  Also received was a February 2004 
letter from a private doctor indicating that the veteran 
currently was a patient of his at the Oaks Care Center.  The 
doctor reported that the veteran currently has a diagnosis of 
epilepsy.  From the material the doctor has been presented it 
is possible that his epilepsy may have stemmed from falling 
off the boat when he was in service in 1962.  

A July 2005 note from a physician's assistant from the VA 
Medical Center in Alexandria received after December 1990, 
noted that the veteran requires skilled care and maximum 
assistance.  

Additionally received after December 1990 was an undated 
handwritten note from an unknown individual indicating that 
the veteran's current condition was related to military 
service.  

For the foregoing reasons, the Board finds that the 
reasonable doubt doctrine under 38 U.S.C.A. § 5107(b) is 
applicable in this case.  As such, the Board finds that the 
evidence submitted following the December 1990 decision is 
new evidence which is not redundant or cumulative of other 
evidence previously considered.  In addition, the Board finds 
that the additional evidence is material as it relates to an 
unestablished fact necessary to substantiate the claim.  At 
minimum, the record establishes that the seizure problems 
shown during service and previously is still currently 
manifested.  Essentially, the new evidence is relevant to the 
matter of possible chronic aggravation of a pre-service 
disorder.  In addition the July 2005 note from the 
physician's assistant, while mentioning nothing about a 
seizure disorder, is nevertheless relevant as it points to 
the potential existence of pertinent medical evidence in 
Federal Custody.

In this regard, there has been a change in the interpretation 
of the law with respect to the adjudication of claims 
involving pre-existing conditions and the application of the 
presumption of soundness, which requires the VA to show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOGCPREC 3-2003, 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), see also 
Cotant v. Principi, 17 Vet. App. 116 (2003).  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002 
& Supp. 2006).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2007).  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.

Therefore, while perhaps not a basis in and of itself to 
reopen the claim, the combination of the appellant's in-
service and post-service history of his seizure disability, 
with the change in the interpretation of the applicable law, 
supports the reopening of the claim.

In essence, in connection with evidence previously assembled, 
the new VA and private medical records and the recent change 
in the interpretation of the law with respect to the 
adjudication of claims involving pre-existing conditions and 
the application of the presumption of soundness now raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2007).  Accordingly, the Board concludes 
that the evidence submitted subsequent to the December 1990 
decision is new and material, and the claim for service 
connection of a seizure disability is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


ORDER

New and material evidence sufficient to reopen the veteran's 
claim for service connection for a seizure disorder has been 
received and the claim is reopened.  To this extent, the 
appeal is granted.


REMAND

As noted above, the claim for entitlement to service 
connection for a seizure disorder was reopened based on the 
submission of new and material evidence.  

The AOJ has yet to consider the revised provisions governing 
presumption of soundness under VAOGCPREC 3-2003.  See Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), see also Cotant 
v. Principi, 17 Vet. App. 116 (2003).

The evidence reflects that the veteran apparently had a claim 
pending with the Social Security Administration (SSA) as 
early as 1988, according to the evidence showing a letter 
sent to the SSA in May 1988 discussing his intractable 
seizure activity.  However there is no decision awarding 
benefits, nor aside from this letter, does it appear that any 
of the evidence used in a decision to award benefits have 
been associated with the claims file.  In addition, although 
multiple attempts have been made unsuccessfully to obtain 
some private medical records including from the nursing home 
facility where the veteran now resides, there is a record 
from a physician's assistant from the VA Medical Center in 
Alexandria, Louisiana, which suggests the possible existence 
of additional records of VA treatment that may be potentially 
pertinent.  

Furthermore, although VA examinations were conducted in 
September and October 1962 to ascertain whether or not the 
veteran's preexisting seizure disorder was aggravated by his 
service, in view of the revised provisions governing 
presumption of soundness, further examination is indicated to 
ascertain the etiology of the veteran's seizure disorder.    

As previously noted, during the pendency of this appeal, the 
Court issued a decision in the appeal of Dingess, supra, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or effective date, if benefits are granted 
for the claimed disability on appeal.    

In view of the foregoing, this matter is remanded for the 
following:

1.  The AOJ must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2007) is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that includes: (1) an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess, supra, and (2) requests or tells 
the veteran to provide any evidence in 
his possession that pertains to his 
claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issue on appeal.

2.  The AOJ should obtain from the Social 
Security Administration a copy of any 
decision that was made on a claim for 
Social Security disability benefits 
awarded, as well as the medical records 
relied upon concerning any determination 
rendered.  All efforts to obtain these 
records should be fully documented, and 
the Social Security Administration should 
provide a negative response if records 
are not available.

3.  The AOJ should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all VA and 
private medical care providers, who 
treated him for seizure-related problems 
since his discharge from service.  After 
securing the necessary release(s), the 
AOJ should obtain these records.  All 
correspondence, as well as any treatment 
records obtained, should be made a part 
of the claims folder.  If private 
treatment is reported and those records 
are not obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(2007).

4.  Upon completion of the above, the 
veteran should be afforded a VA 
neurological examination, by an 
appropriate specialist, to ascertain the 
nature and etiology of his current 
seizure disorder(s).  The examiner should 
review the contents of the claims file, 
and obtain relevant history from the 
veteran.  All indicated tests and studies 
should be undertaken.  Following the 
examination, the examiner should express 
opinions on the following questions:(a) 
What is the diagnosis (are the diagnoses) 
of the veteran's current seizure 
disorder(s); (b) If any diagnosed seizure 
disorder is shown to have preexisted 
service, was there (1) a pathological 
worsening of the preexisting condition 
during service? and (2) if yes, was the 
increase in severity due to the "natural 
progress" of the disorder or was the 
increase beyond that which would be 
considered the "natural progress" of the 
disorder; (c) for any seizure disorder 
diagnosed which is not shown to have 
preexisted service, opine whether it is 
at least as likely as not that any 
disorder had its onset in service or is 
related to any event or episode of 
service.  The examiner must provide a 
rationale for any opinion reached.  The 
claims folder and a copy of this remand 
should be made available to the examiner.

5.  After completion of the above, the RO 
should adjudicate the veteran's service-
connection claim to include on a direct, 
presumptive, and due to aggravation of a 
preexisting condition basis.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case, which discusses 
the ramifications of VAOPGCPREC 3-2003 
and the holding in Wagner, supra, with 
regard to the veteran's service-
connection claim and fully sets forth the 
controlling law and regulations pertinent 
to the issue on appeal, including 38 
C.F.R. § 3.306 (2007), and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review. 

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this remand is to comply with due 
process of law and further develop the veteran's claim.  No 
action by the veteran is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2007).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


